Citation Nr: 1146201	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-25 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the residuals of a left ankle sprain.

2.  Entitlement to service connection for myositis of the cervical segment of the spine.

3.  Entitlement to a disability evaluation in excess of 10 percent for allergic rhinitis, on appeal from an initial grant of service connection.

4.  Entitlement to a disability evaluation in excess of 10 percent for the residuals of a right ankle sprain, to include mild degenerative joint disease of the right ankle, on appeal from an initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from August 2001 to February 2002, from December 2003 to February 2005, and from January 2006 to April 2007.  

This appeal comes before the Board of Veterans' Appeals, hereinafter the Board, from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.  

The issues involving service connection for a disability of the cervical segment of the spine and the two increased rating issues are addressed in the REMAND portion of the decision below and they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant has been diagnosed as suffering from generalized residuals of a sprain or sprains of the left ankle.

2.  The appellant has credibly contended that while he was in service, he repeatedly twisted and sprained both of his ankles.



CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, a disability of the left ankle, categorized as the residuals of a left ankle sprain, was incurred in or caused by the appellant's military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.312, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come before the VA asking that service connection be awarded for the residuals of a sprain or sprains of the left ankle.  The appellant maintains that while he was on active duty, he repeated rolled and injured the left ankle, along with the right ankle, and that these minor injuries to the ankle have produced a disability manifested by weakness, pain, and discomfort.  Although the RO has granted service connection for the residuals of right ankle sprains, it has denied his request for benefits.  As such, the appellant prays that the Board overrule the action by the RO and grant the benefits he so desires. 

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant should provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant proceeding with this issue given the favorable nature of the Board's decision with regard to the issue of entitlement to service connection for a left ankle disability.  

In reviewing a claim for service connection, it must be determined whether the evidence supports the appellant's claim for service connection.  Service connection may be established for a current disability in several ways including on a direct basis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2011).  Direct service connection may be established for a current disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2011).  Establishing direct service connection for a disability which has not been clearly shown in service requires evidence sufficient to show (1) the existence of a current disability; (2) the existence of a disease or injury in service; and, (3) a relationship or connection between the current disability and a disease contracted or an injury sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) (2010); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

Moreover, service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

The appellant has come before the Board claiming that the RO erred when it denied his claim for benefits for a left ankle disability.  He maintains that during his three periods of active duty service, he repeatedly sprained or twisted his left ankle.  It is unclear from his written statements whether he actually sought medical attention for the twisted or sprained ankle.  A review of the service medical treatment records fails to show any treatment for or complaints involving the purported left ankle sprain or sprains. 

Notwithstanding the above, when the appellant underwent an examination of his ankles by VA personnel in July of 2007, the doctor indicated that there was tenderness in the left ankle.  Although x-ray films of the left ankle failed to show any acute fractures or dislocations, upon completion of the examination, the doctor did diagnosis the appellant as suffering from the residuals of a left ankle sprain.  This diagnosis somewhat mirrored with diagnosis of the right ankle, which was also categorized as being the residuals of a right ankle sprain but also with degenerative joint disease at the right ankle joint.  

The results of the July 2007 examination were forwarded to the RO which, in turn, granted service connection for a right ankle sprain injury.  However, service connection for a left ankle sprain injury was deferred.  Subsequently, the RO denied the claim.  In denying the claim, the RO indicated that since there were no specific service medical treatment records showing treatment for or complaints involving a sprain or rolling or twisting of the left ankle.  

At the outset, it is unclear from the record whether the appellant actually participated in combat during any of his active duty tours, which included time in the Kingdom of Kuwait and the Republic of Iraq.  He has not contended that he participated in combat operations, nor is there any evidence that he received any awards or decorations indicative of combat.  However, even if the appellant were afforded the benefit of the 38 U.S.C.A. §1154 (West 2002 & Supp. 2010) "combat presumption;" §1154 merely provides a factual basis upon which a determination can be made that a particular disease or injury was incurred or aggravated in service; it does not provide a basis to link etiologically any current left ankle disability to any of his periods of service.  See Libertine v. Brown, 9 Vet. App. 521, 524 (1996). 

Nevertheless, based on the written statements and the statements made to VA doctors provided by the appellant during this appeal, which is considered credible, the record supports a finding that he had may have twisted or rolled or somehow injured his left ankle while on active duty, even though there is no objective record of acute trauma in service.  In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's statements have not been contradicted by any other information contained in the claims folder, and given the fact that he did injury the right ankle in service, it is not implausible to believe that the left ankle was also injured in a similar manner.  The Board finds that this evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155- 156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In this case, the Board finds that the appellant's assertions concerning his left ankle and its subsequent injury(ies) are consistent with his military service and the injury that occurred to the right ankle.  Moreover, they are credible and supported by the later diagnosis of left ankle sprain residuals.  

The Board has considered all of the medical evidence of record.  There is the VA examination report of July 2007 that confirmed the presence of a disability of some type of the left ankle but did not provide any findings as to the etiology of the condition.  There is no other medical evidence, either private or VA, that supports or refutes the appellant's assertions.  Thus, the Board will rely on the appellant's assertions concerning the actual injury along with the current diagnosis of a left ankle disability in order to resolve this matter. 

In light of the appellant's record, the appellant's competent, credible, and probative statements concerning symptoms of a left ankle sprain in service, continuity of symptomatology since service (within three months of his last discharge), and the current diagnosis of left ankle sprain residuals, the Board will resolve any doubt in the appellant's favor and conclude that the appellant's left ankle disability had its onset during the appellant's periods of active service. 

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," and in light of the United States Court of Appeals for Veterans' Claims pronouncements in Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009), et al, the appellant shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  In view of the foregoing, the Board finds that the evidence is, at the very least, in equipoise.  Accordingly, the benefit of the doubt in resolving the issue on appeal shall be given to the appellant, and therefore, service connection for a disability of the left ankle (the residuals of a left ankle sprain) is warranted. 


ORDER

Entitlement to service connection for the residuals of a left ankle sprain is granted.  


REMAND

The remaining three issues on appeal must, unfortunately, be returned to the RO/AMC so that additional development on each issue may be accomplished.  More specifically, service connection was granted for a right ankle disability and allergic rhinitis based upon medical examinations that were performed in 2007.  Since that time, neither disability has been evaluated by a VA examiner to determine whether either condition has become more disabling since originally examined.  

VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  VA's General Counsel has further indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  In this instance and upon first blush, it appears to the Board that the 2007 examinations are stale.  The Board finds that thorough and contemporaneous medical examinations that take into account the records of prior medical treatment (the complete claims folder) so that the disability evaluation will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the applicable provisions of the VCAA, it is the Board's opinion that such examinations should be afforded the appellant before an appellate decision on the merits of his claim.

Additionally, as noted on the front page, the appellant has requested that service connection be granted for cervical myositis that he attributes to his military service.  The record indicates that when the appellant originally submitted his claim for benefits, he requested service connection for a "back" disability.  After undergoing a VA examination, he was diagnosed as having moderate multilevel degenerative changes of the lumbar segment of the spine with lumbar myositis and cervical myositis.  Three years after the initial examination, another examination was performed in July 2010.  Upon completion of the examination and after a review of the records, the medical examiner concluded that the appellant's disability of the lumbar segment of the spine was caused by or the result of or began during the appellant's military service.  However, the medical examiner failed to provide an opinion as to whether the diagnosis cervical myositis was related to or caused by or began during the appellant's military service.  Because this information is missing from the claims folder and since it is needed to make a determination in the appellant's claim, this issue will be returned to the RO/AMC so that another examination may be accomplished and an opinion be obtained concerning the appellant's cervical myositis.  Such an action is necessary in order to ensure that the VA has met its duty to assist the appellant in the prosecution and development of his claim for benefits.  

The action identified herein is consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 [VCAA].  However, identification of specific action requested on remand does not relieve the RO/AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested, the RO/AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC must review once again the entire claims folder and ensure that all notification and development necessary to comply with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159 (2011) are fully complied with and satisfied as to the issues on appeal.  The claims folder must include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issues on appeal. 

2.  The RO/AMC should contact the appellant and ask that he identify all sources of medical treatment received from 2007 to the present for the disabilities involved in the claims now on appeal, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  Any response received should be memorialized in the appellant's claims folder.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159 (2011). 

3.  Only after the appellant's treatment records are obtained (or their unavailability is documented) should the RO/AMC then schedule the appellant for the appropriate VA examination to determine the etiology of any disability of the cervical segment of the spine, to include cervical myositis.  The examination must be conducted by a physician; i.e., not a nurse practitioner, physicians' assistant, nurse, doctor of osteopathy, etcetera.  The appropriate examiner should be provided with the appellant's claims folder and a copy of this Remand and should review the appellant's medical history prior to conducting the examination.  All indicated tests and studies should be conducted and all clinical findings reported in detail. 

a.  For each found disability of the neck/cervical segment of the spine, the examiner should provide an opinion as to the etiology of any underlying disorder, disability, or disease. 

b.  The examiner is asked to state whether it is at least as likely as not (at least a 50/50 percent probability) that any such diagnosed disorder is related to the appellant's military service, including an in-service disease or injury or to his service in general, or is the result of a service-connected disorder such as a disability of the lumbar segment of the spine.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

c.  The physician must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions concerning his neck disorder.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's claimed disability is service-related, the examiner must explain in detail the reasoning behind this determination.  If further testing or examination by specialists is required to evaluate the claimed disabilities, such testing or examination is to be done before completion of the examination report. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Also, it is requested that the results of the examination be typed or otherwise recorded in a legible manner for review purposes. 

4.  Only after the appellant's medical records have been obtained and included in the claims folder, the appellant should be scheduled for an orthopedic examination of the right ankle.  The claims folder should be made available and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.  A comprehensive clinical history should be obtained.

It is requested that the examiner identify what orthopaedic symptoms, if any, the appellant currently manifests, or has manifested in the recent past, that are attributable to the service-connected right ankle disability.  Readings should be obtained concerning the appellant's range of motion of the ankle, and any limitation of function of the parts affected by limitation of motion.  Additionally, the examiner should be requested to determine whether the affected body parts exhibit weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  [DeLuca v. Brown, 8 Vet. App. 202 (1995).]  The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  The examiner should indicate the severity of the condition (mild, moderate or severe).

The examiner must provide a comprehensive report including rationales for all opinions and conclusions.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.

The results proffered by the examiner must reference the complete claims folder and any inconsistent past diagnoses given.  Also, it is requested that the results of the examination be typed or otherwise recorded in a legible manner for review purposes. 

5.  Only after the appellant's medical records have been obtained and included in the claims folder, the appellant should be scheduled for an ear, nose, and throat (ENT) examination.  The purpose of the examination is to determine the severity and extent of the appellant's service-connected allergic rhinitis.  All indicated special studies should be accomplished and the examiner should set forth reasoning underlying the final diagnosis. 

The RO/AMC should specifically request that the examining VA physician comment on what limitation of daily activities, if any, is imposed by any disorder found, and the physician should attempt to obtain a complete history about the condition from the appellant.  Of interest are the number of times the appellant experiences pain and discomfort, along with bleeding, congestion, headaches, that can be attributed to his rhinitis disability.  The examiner should note the different, along with the similar, symptoms produced by rhinitis, sinusitis, and a deviated septum.  The doctor should ascertain whether there is nasal obstruction, discharge, crusting, and/or scabbing.  The examiner should also discuss whether the appellant's condition can be controlled through medications and therapy.  

The claims folder should be made available to the examiner for review before the examination.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  It is requested that the results of the examination be typed or otherwise recorded in a legible manner for review purposes. 

6.  The AMC/RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

7.  Thereafter, the RO/AMC should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


